COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER REINSTATING APPEAL

Appellate case name:      Ex parte Anthony Martin

Appellate case number:    01-17-00025-CR

Trial court case number: 389613A

Trial court:              174th District Court of Harris County

        This appeal was abated and remanded to the trial court for the former presiding judge to
file a written order including findings of fact and conclusions of law in accordance with Article
11.072, Section 7(a) of the Texas Code of Criminal procedure. A supplemental clerk’s record has
been filed containing the requested findings of fact and conclusions of law. Accordingly, we lift
the abatement ordered by this Court and reinstate the appeal on the Court’s active docket.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: May 22, 2018